Title: From George Washington to James Piercy, 1 December 1799
From: Washington, George
To: Piercy, James



Sir,
Mount Vernon 1st Decr 1799

In answer to your letter of the 27th Ulto—If you have no Vessel passing below this (from whence the Sugar could be landed with

very little trouble or delay) I request that it may be deposited at Colo. Gilpin’s, in Alexandria.
Let the cask in which it is packed, be well secured; the Sugars hitherto had from you, has, sometimes, fallen short in weight. I am Sir—Your very Hble Servant

Go: Washington

